Exhibit 10.3

 

SALIX PHARMACEUTICALS, LTD.

1996 STOCK OPTION PLAN

(as amended through July 1, 2004)

 

1. Purposes of the Plan. The purposes of this 1996 Stock Option Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to the Employees and Consultants
of the Company and to promote the success of the Company’s business. Options
granted hereunder may be either Incentive Stock Options or Nonstatutory Stock
Options, at the discretion of the Board and as reflected in the terms of the
written option agreement.

 

2. Definitions. As used herein, the following definitions shall apply:

 

(a) “Administrator” shall mean the Board or any of its Committees appointed
pursuant to Section 4 of the Plan.

 

(b) “Applicable Laws” means the requirements relating to the administration of
stock option plans under the corporate laws and securities regulations of
applicable U.S. state corporate laws, U.S. federal and state securities laws,
the Code, any stock exchange or quotation system on which the Common Stock is
listed or quoted and the applicable laws of any foreign country or jurisdiction
where Options are, or will be, granted under the Plan.

 

(c) “Associate” shall mean (i) any company of which such person or company
beneficially owns, directly or indirectly, voting securities carrying more than
10 per cent of the voting rights attached to all voting securities of the
company for the time being outstanding, (ii) any partner of that person or
company, (iii) any trust or estate in which such person or company has a
substantial beneficial interest or as to which such person or company serves as
trustee or in a similar capacity, (iv) any relative of that person who resides
in the same home as that person, (v) any person of the opposite sex who resides
in the same home as that person and to whom that person is married or with whom
that person is living in a conjugal relationship outside marriage, or (vi) any
relative of a person mentioned in clause (v) who has the same home as that
person.

 

(d) “Board” shall mean the Board of Directors of the Company.

 

(e) “Change in Control” shall mean a change in control of a nature that would be
required to be reported in response to item 6(e) of Schedule 14A of Regulation
14A promulgated under the Exchange Act as such Schedule, Regulation and Act were
in effect on the date of adoption of this Plan by the Board, assuming that such
Schedule, Regulation and Act applied to the Company, provided that such a change
in control shall be deemed to have occurred at such time as:

 

(i) any “person” (as that term is used in Section 13(d) and 14(d)(2) of the
Exchange Act) (other than the Company, a Subsidiary or an Affiliate of the
Company) becomes, directly or indirectly, the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) of securities representing a 33 1/3% or more
of the combined voting power for election of members of the Board of the then
outstanding voting securities of the Company or any successor of the Company;



--------------------------------------------------------------------------------

(ii) during any period of two consecutive years or less, individuals who at the
beginning of such period constituted the Board of the Company cease, for any
reason, to constitute at least a majority of the Board, unless the election of
nomination for election of each new member of the Board was approved by a vote
of at least two-thirds of the members of the Board then still in office who were
members of the Board at the beginning of the period;

 

(iii) the equityholders of the Company approve any merger or consolidation to
which the Company is a party as a result of which the persons who were
equityholders of the Company immediately prior to the effective date of the
merger or consolidation (and excluding, however, any shares held by any party to
such merger or consolidation and their affiliates) shall have beneficial
ownership of less than 50% of the combined voting power for election of members
of the Board (or equivalent) of the surviving entity following the effective
date of such merger or consolidation; or

 

(iv) the equityholders of the Company approve any merger or consolidation as a
result of which the equity interests in the Company shall be changed, converted
or exchanged (other than a merger with a wholly-owned Subsidiary of the Company)
or any liquidation of the Company or any sale or other disposition of all or
substantially all of the assets of the Company.

 

However, in no event shall a Change in Control be deemed to have occurred with
respect to a Optionee, if the Optionee is part of a purchasing group which
consummates the Change in Control transaction. The Optionee shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Optionee is either directly or indirectly an equity participant in the
purchasing group (except for (i) passive ownership of less than 3% of the stock
of the purchasing group, or (ii) ownership of equity participation in the
purchasing group which is otherwise not significant, as determined prior to the
Change in Control by the Committee).

 

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor thereto.

 

(g) “Committee” shall mean any Committee appointed by the Board of Directors in
accordance with Section 4(a) of the Plan, if one is appointed.

 

(h) “Common Stock” shall mean the Common Stock of the Company.

 

(i) “Company” shall mean Salix Pharmaceuticals, Ltd., a Delaware corporation.

 

(j) “Consultant” shall mean any person, including an advisor, engaged by the
Company or any Parent or Subsidiary to render services to such entity, and any
Director of the Company whether compensated for such services or not.



--------------------------------------------------------------------------------

(k) “Continuous Status as an Employee or Consultant” shall mean the absence of
any interruption or termination of service as an Employee or Consultant.
Continuous Status as an Employee or Consultant shall not be considered
interrupted in the case of sick leave, military leave, or any other leave of
absence approved by the Administrator; provided that such leave is for a period
of not more than 90 days or reemployment upon the expiration of such leave is
guaranteed by contract or statute. For purposes of this Plan, a change in status
from Employee to Consultant or from Consultant to Employee will not constitute a
termination of employment.

 

(l) “Director” shall mean a member of the Board.

 

(m) “Employee” shall mean any person, including Officers and Named Executives
(including Officers and Named Executives who are also Directors), employed by
the Company or any Parent or Subsidiary of the Company. The payment of a
Director’s fee by the Company shall not be sufficient to constitute “employment”
by the Company.

 

(n) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(o) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or national
market system in the United States, including without limitation the National
Market System of the National Association of Securities Dealers, Inc. Automated
Quotation (“NASDAQ”) System, its Fair Market Value shall be the closing sales
price for such stock (or the closing bid, if no sales were reported, as quoted
on such exchange or system for the last market trading day prior to the time of
determination) as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

 

(ii) If the Common Stock is quoted on the NASDAQ System (but not on The National
Market System thereof) or regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean between
the high bid and low asked prices for the Common Stock; or

 

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

 

(p) “Incentive Stock Option” shall mean an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

 

(q) “Named Executive” shall mean any individual who, on the last day of the
Company’s fiscal year, is the chief executive officer of the Company (or is
acting in such capacity) or among the four highest compensated Officers of the
Company (other than the chief executive officer). Such officer status shall be
determined pursuant to the executive compensation disclosure rules under the
Exchange Act.



--------------------------------------------------------------------------------

(r) “Nonstatutory Stock Option” shall mean an Option not intended to qualify as
an Incentive Stock Option.

 

(s) “Officer” shall mean a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder, or any successor thereto and (a) every Director or
senior officer of the Company, (b) every Director or senior officer of a company
that is itself an insider or subsidiary of the Company, (c) any person or
company who beneficially owns, directly or indirectly, voting securities of the
Company or who exercises control or direction over voting securities of the
Company or a combination of both carrying more than 10% of the voting rights
attached to all voting securities of the Company for the time being outstanding
other than voting securities held by the person or company as underwriter in the
course of a distribution, and (d) the Company where it has purchased, redeemed
or otherwise acquired any of its securities, for so long as it holds any of its
securities;

 

(t) “Option” shall mean a stock option granted pursuant to the Plan.

 

(u) “Optioned Stock” shall mean the Common Stock subject to an Option.

 

(v) “Optionee” shall mean an Employee or Consultant who receives an Option.

 

(w) “Parent” shall mean a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(x) “Plan” shall mean this 1996 Stock Option Plan, as amended.

 

(y) “Rule 16b-3” shall mean Rule 16b-3 promulgated under the Exchange Act as the
same may be amended from time to time, or any successor provision.

 

(z) “Share” shall mean a share of the Common Stock, as adjusted in accordance
with Section 13 of the Plan.

 

(aa) “Subsidiary” shall mean a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

3. Stock Subject to the Plan. Subject to the provisions of Section 13 of the
Plan, the maximum aggregate number of shares that may be optioned and sold under
the Plan is 10,200,000. The Shares may be authorized, but unissued, or
reacquired Common Stock. If an Option should expire or become unexercisable for
any reason without having been exercised in full, the unpurchased Shares that
were subject thereto shall, unless the Plan shall have been terminated, become
available for future grant under the Plan. Notwithstanding any other provision
of the Plan, shares issued under the Plan and later repurchased by the Company
shall not become available for future grant or sale under the Plan.



--------------------------------------------------------------------------------

4. Administration of the Plan.

 

(a) Procedure.

 

(i) Multiple Administrative Bodies. The Plan may be administered by different
Committees with respect to different groups of Employees and Consultants.

 

(i) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

 

(ii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

(iii) Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

 

(b) Powers of the Administrator. Subject to compliance with Applicable Laws, and
further subject to the provisions of the Plan and in the case of a Committee,
the specific duties delegated by the Board to such Committee, the Administrator
shall have the authority, in its discretion:

 

(i) to determine the Fair Market Value of the Common Stock, in accordance with
Section 2(o) of the Plan;

 

(ii) to select the Employees and Consultants to whom Options may from time to
time be granted hereunder;

 

(iii) to determine whether and to what extent Options are granted hereunder;

 

(iv) to determine the number of shares of Common Stock to be covered by each
such award granted hereunder;

 

(v) to approve forms of agreement for use under the Plan;

 

(vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder (including, but not limited to, the
share price and any restriction or limitation, or any vesting acceleration or
waiver of forfeiture restrictions regarding any Option and/or the shares of
Common Stock relating thereto, based in each case on such factors as the
Administrator shall determine, in its sole discretion);



--------------------------------------------------------------------------------

(vii) to determine whether, to what extent and under what circumstances Common
Stock and other amounts payable with respect to an award under this Plan shall
be deferred either automatically or at the election of the participant
(including providing for and determining the amount, if any, of any deemed
earnings on any deferred amount during any deferral period);

 

(viii) to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan; and

 

(ix) to institute an option exchange program.

 

(c) Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all Optionees
and any other holders of any Options.

 

5. Eligibility.

 

(a) Nonstatutory Stock Options may be granted only to Employees and Consultants.
Incentive Stock Options may be granted only to Employees. An Employee or
Consultant who has been granted an Option may, if he or she is otherwise
eligible, be granted an additional Option or Options.

 

(b) Each Option shall be designated in the written option agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designations, to the extent that the aggregate Fair Market Value of Options
that are exercisable for the first time by an Optionee during any calendar year
(under all plans of the Company or any Parent or Subsidiary) exceeds $100,000,
such excess Options shall be treated as Nonstatutory Stock Options.

 

(c) For purposes of Section 5(b), Incentive Stock Options shall be taken into
account in the order in which they were granted, and the Fair Market Value of
the Shares shall be determined as of the time the Option with respect to such
Shares is granted.

 

(d) The Plan shall not confer upon any Optionee any right with respect to
continuation of employment or consulting relationship with the Company, nor
shall it interfere in any way with his or her right or the Company’s right to
terminate his or her employment or consulting relationship at any time, with or
without cause.

 

(e) The terms of any Option shall comply with Applicable Laws.

 

6. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval by the stockholders of
the Company. It shall continue in effect for a term of ten (10) years, unless
sooner terminated under Section 15 of the Plan.



--------------------------------------------------------------------------------

7. Term of Option. The term of each Option shall be the term stated in the
Option Agreement; provided, however, that in the case of an Incentive Stock
Option, the term shall be no more than ten (10) years from the date of grant
thereof or such shorter term as may be provided in the Option Agreement.
However, in the case of an Incentive Stock Option granted to an Optionee who, at
the time the Option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the term of the Option shall be five (5) years from the date of
grant thereof or such shorter term as may be provided in the Option Agreement.

 

8. Option Exercise Price and Consideration.

 

(a) The per Share exercise price for the Shares to be issued pursuant to
exercise of an Option shall be such price as is determined by the Administrator,
but shall be no less than 100% of the Fair Market Value on the date of grant;
provided, that, in the case of an Incentive Stock Option granted to an Employee
who, at the time of the grant of such Incentive Stock Option, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the per Share exercise price
shall be no less than 110% of the Fair Market Value per Share on the date of
grant.

 

(b) The consideration to be paid for the Shares to be issued upon exercise of an
Option, including the method of payment, shall be determined by the
Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant) and may consist entirely of (1) cash, (2)
check, (3) other Shares that (x) in the case of Shares acquired upon exercise of
an Option either have been owned by the Optionee for more than six months on the
date of surrender or were not acquired, directly or indirectly, from the
Company, and (y) have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which said Option shall be
exercised, (4) authorization from the Company to retain from the total number of
Shares as to which the Option is exercised that number of Shares having a Fair
Market Value on the date of exercise equal to the exercise price for the total
number of Shares as to which the Option is exercised, (5) delivery of a properly
executed exercise notice together with irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds required to
pay the exercise price, (6) any combination of the foregoing methods of payment,
or (7) such other consideration and method of payment for the issuance of Shares
to the extent permitted under Applicable Laws. No Optionee shall receive
financial assistance from the Company in connection with the exercise of any
Option and the purchase price of the Common Stock issuable pursuant to any
Option shall be paid in full prior to the issuance of such Common Stock. In
making its determination as to the type of consideration to accept, the
Administrator shall consider if acceptance of such consideration may be
reasonably expected to benefit the Company.

 

9. Exercise of Option.

 

(a) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Administrator, including performance criteria with respect to
the Company and/or the Optionee, and as shall be permissible under the terms of
the Plan.



--------------------------------------------------------------------------------

An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company. Full
payment may, as authorized by the Administrator, consist of any consideration
and method of payment allowable under Section 8(b) of the Plan. Until the
issuance (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company) of the stock certificate
evidencing such Shares, no right to vote or receive dividends or any other
rights as a stockholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such stock certificate promptly upon exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued, except as provided in
Section 13 of the Plan.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

 

(b) Termination of Status as an Employee or Consultant. In the event of
termination of an Optionee’s Continuous Status as an Employee or Consultant,
such Optionee may, but only within thirty (30) days (or such other period of
time, not exceeding three (3) months in the case of an Incentive Stock Option or
six (6) months in the case of a Nonstatutory Stock Option, as is determined by
the Administrator, with such determination in the case of an Incentive Stock
Option being made at the time of grant of the Option) after the date of such
termination (but in no event later than the date of expiration of the term of
such Option as set forth in the Option Agreement), exercise his or her Option to
the extent that he or she was entitled to exercise it at the date of such
termination. To the extent that the Optionee was not entitled to exercise the
Option at the date of such termination, or if the optionee does not exercise
such Option (which he or she was entitled to exercise) within the time specified
herein, the Option shall terminate.

 

(c) Disability of Optionee. Notwithstanding the provisions of Section 9(b)
above, in the event of termination of an Optionee’s Continuous Status as an
Employee or Consultant as a result of his or her disability, all unvested
options under the Optionee’s Option shall immediately vest, and he or she may,
but only within twelve (12) months (or such other period of time not exceeding
twelve (12) months as is determined by the Administrator, with such
determination in the case of an Incentive Stock Option being made at the time of
grant of the Option) from the date of such termination (but in no event later
than the date of expiration of the term of such Option as set forth in the
Option Agreement), exercise his or her Option. To the extent that he or she does
not exercise such Option (which he was entitled to exercise) within the time
specified herein, the Option shall terminate.



--------------------------------------------------------------------------------

(d) Death of Optionee. In the event of the death of an Optionee:

 

(i) during the term of the Option while such Optionee is at the time of his
death an Employee or Consultant of the Company and who shall have been in
Continuous Status as an Employee or Consultant since the date of grant of the
Option, all unvested options under the Optionee’s Option shall immediately vest,
and the Option may be exercised, at any time within six (6) months (or such
other period of time, not exceeding six (6) months, as is determined by the
Administrator, with such determination in the case of an Incentive Stock Option
being made at the time of grant of the Option) following the date of death (but
in no event later than the date of expiration of the term of such Option as set
forth in the Option Agreement), by the Optionee’s estate or by a person who
acquired the right to exercise the Option by bequest or inheritance; or

 

(ii) within thirty (30) days (or such other period of time not exceeding three
(3) months as is determined by the Administrator, with such determination in the
case of an Incentive Stock Option being made at the time of grant of the Option)
after the termination of Continuous Status as an Employee or Consultant, the
Option may be exercised, at any time within twelve (12) months following the
date of death (but in no event later than the date of expiration of the term of
such Option as set forth in the Option Agreement), by the Optionee’s estate or
by a person who acquired the right to exercise the Option by bequest or
inheritance, but only to the extent of the right to exercise that had accrued at
the date of termination.

 

10. Withholding Taxes. As a condition to the exercise of Options granted
hereunder, the Optionee shall make such arrangements as the Administrator may
require for the satisfaction of any federal, state, local or foreign withholding
tax obligations that may arise in connection with the exercise, receipt or
vesting of such Option. The Company shall not be required to issue any Shares
under the Plan until such obligations are satisfied.

 

11. Satisfaction of Withholding Tax Obligations. At the discretion of the
Administrator, Optionees may satisfy withholding obligations as provided in this
paragraph. When an Optionee incurs tax liability in connection with an Option
which tax liability is subject to tax withholding under applicable tax laws, and
the Optionee is obligated to pay the Company an amount required to be withheld
under applicable tax laws, the Optionee may satisfy the withholding tax
obligation by one or some combination of the following methods: (a) by cash
payment, or (b) out of Optionee’s current compensation, (c) if permitted by the
Administrator, in its discretion, by surrendering to the Company Shares that (i)
in the case of Shares previously acquired from the Company, have been owned by
the Optionee for more than six (6) months on the date of surrender, and (ii)
have a Fair Market Value on the date of surrender equal to or less than
Optionee’s marginal tax rate times the ordinary income recognized, or (d) by
electing to have the Company withhold from the Shares to be issued upon exercise
of the Option that number of Shares having a Fair Market Value equal to the
amount required to be withheld. For this purpose, the Fair Market Value of the
Shares to be withheld shall be determined on the date that the amount of tax to
be withheld is to be determined (the “Tax Date”).



--------------------------------------------------------------------------------

All elections by an Optionee to have Shares withheld to satisfy tax withholding
obligations shall be made in writing in a form acceptable to the Administrator.

 

12. Non-Transferability of Options. Unless determined otherwise by the
Administrator, an Option may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Optionee, only by the Optionee. If the Administrator makes an Option
transferable, such Option shall contain such additional terms and conditions as
the Administrator deems appropriate.

 

13. Adjustments Upon Changes in Capitalization or Merger.

 

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Option, the number of shares of Common Stock that have been
authorized for issuance under the Plan but as to which no Options have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Option, and the price per share of Common Stock covered by each such
outstanding Option, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Administrator, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an Option.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Board shall notify the Optionee as soon as
practicable prior to the effective date of such proposed action. To the extent
it has not been previously exercised, the Option will terminate immediately
prior to the consummation of such proposed action.

 

(c) Acceleration upon Change in Control. In the event of a Change in Control of
the Company, all outstanding options granted under the Plan shall become vested
and immediately and fully exercisable, and may either (i) be assumed or an
equivalent option or right shall be substituted by such successor corporation or
a parent or subsidiary of such successor corporation or (ii) terminate ten (10)
days after the Administrator shall notify the Optionee of such vesting and
termination. For the purposes of this paragraph, the Option shall be considered
assumed if, following the merger or sale of assets, the option confers the right
to purchase or receive, for each Share of Optioned Stock subject to the Option
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however,



--------------------------------------------------------------------------------

that if such consideration received in the merger or sale of assets is not
solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Option, for each Share
of Optioned Stock subject to the Option, to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or sale of
assets.

 

(d) Certain Distributions. In the event of any distribution to the Company’s
stockholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per share of Common Stock covered by each
outstanding Option to reflect the effect of such distribution.

 

14. Time of Granting Options. The date of grant of an Option shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Option or such other date as is determined by the Administrator.
Notice of the determination shall be given to each Employee or Consultant to
whom an Option is so granted within a reasonable time after the date of such
grant.

 

15. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Board may amend or terminate the Plan from
time to time in such respects as the Board may deem advisable.

 

(b) Stockholder Approval. The Company shall obtain stockholder approval of any
material Plan amendment (including but not limited to any downward repricing of
outstanding options) and to the extent necessary and desirable to comply with
Applicable Laws.

 

(c) Effect of Amendment or Termination. Any such amendment or termination of the
Plan shall not affect Options already granted and such Options shall remain in
full force and effect as if this Plan had not been amended or terminated, unless
mutually agreed otherwise between the Optionee and the Board, which agreement
must be in writing and signed by the Optionee and the Company.

 

16. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Shares pursuant thereto shall comply with Applicable Laws
and shall be further subject to the approval of counsel for the Company with
respect to such compliance. As a condition to the exercise of an Option, the
Company may require the person exercising such Option to represent and warrant
at the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is required
by any of the aforementioned relevant provisions of law.

 

17. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the



--------------------------------------------------------------------------------

requirements of the Plan. The inability of the Company to obtain authority from
any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.

 

18. Option Agreement. Options shall be evidenced by written option agreements in
such form as the Board shall approve.

 

19. Option Grants to Non-Employee Directors. Upon joining the Board of
Directors, each non-Employee Director shall receive a one-time grant of an
Option to purchase 30,000 shares (subject to adjustment for splits,
recapitalizations and the like) of Common Stock at the Fair Market Value as of
the date of grant, vesting ratably over 36 months. Each non-Employee Directors
shall be granted an annual Option to purchase 15,000 shares (subject to
adjustment for splits, recapitalizations and the like) of Common Stock at the
Fair Market Value as of the date of grant, vesting ratably over 12 months.



--------------------------------------------------------------------------------

SALIX PHARMACEUTICALS, LTD.

1996 STOCK OPTION PLAN

NOTICE OF STOCK OPTION GRANT

 

You have been granted an option to purchase Common Stock of Salix
Pharmaceuticals, Ltd. (the “Company”) as follows:

 

    Date of Grant:

   _______________     Vesting Commencement Date:    _______________
    Exercise Price Per Share    _______________     Total Number of Shares
Granted:    _______________     Total Exercise Price:    _______________
    Type of Option:    ___ Incentive Stock Option (“ISO”)      ___ Nonstatutory
Stock Option (“NSO”)     Term/Expiration Date:          Vesting Schedule:   
This Option may be exercised, in whole or in part, in accordance with the
following schedule: 1/4 of the shares subject to this Option shall vest and
become exercisable at the end of a twelve month anniversary of the vesting
commencement date and 1/48th of the shares on each monthly anniversary
thereafter      ___________________________      ___________________________
    Termination Period:    Option may be exercised, to the extent vested as of
the date of such termination, for 90 days after termination of Continuous Status
as an Employee or Consultant except as set forth in Sections 6 and 7 of the
Stock Option Agreement (but in no event later than the Expiration Date).

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the 1996 Stock Option Plan and the Stock Option
Agreement, all of which are attached and made a part of this document.

 

OPTIONEE:

  SALIX PHARMACEUTICALS, LTD.

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Print Name

 

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SALIX PHARMACEUTICALS, LTD.

 

1996 STOCK OPTION PLAN

STOCK OPTION AGREEMENT

 

1. Grant of Option. Salix Pharmaceuticals, Ltd. a Delaware corporation (the
“Company”), hereby grants to the Optionee named in the Notice of Grant (the
“Optionee”), an option (the “Option”) to purchase a total number of shares of
Common Stock (the “Shares”) set forth in the Notice of Grant, at the exercise
price per share set forth in the Notice of Grant (the “Exercise Price”) subject
to the terms, definitions and provisions of the Salix Pharmaceuticals, Ltd. 1996
Stock Option Plan (the “Plan”) adopted by the Company, which is incorporated
herein by reference. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Option.

 

If designated an Incentive Stock Option, this Option is intended to qualify as
an Incentive Stock Option as defined in Section 422 of the Code.

 

2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and with the
provisions of Section 9 of the Plan as follows:

 

(i) Right to Exercise.

 

(a) This Option may not be exercised for a fraction of a share.

 

(b) In the event of Optionee’s death, disability or other termination of
employment or consulting relationship, the exercisability of the Option is
governed by Sections 5, 6 and 7 below, subject to the limitation contained in
subsection 2(i)(c).

 

(c) In no event may this Option be exercised after the date of expiration of the
term of this Option as set forth in the Notice of Grant.

 

(ii) Method of Exercise. This Option shall be exercisable by written notice (in
the form attached as Exhibit A) which shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised,
and such other representations and agreements as to the holder’s investment
intent with respect to such shares of Common Stock as may be required by the
Company pursuant to the provisions of the Plan. Such written notice shall be
signed by the Optionee and shall be delivered in person or by certified mail to
the Chief Financial Officer of the Company. The written notice shall be
accompanied by payment of the Exercise Price. This Option shall be deemed to be
exercised upon receipt by the Company of such written notice accompanied by the
Exercise Price.



--------------------------------------------------------------------------------

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may then be listed.
Assuming such compliance, for income tax purposes the Shares shall be considered
transferred to the Optionee on the date on which the Option is exercised with
respect to such Shares.

 

3. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

 

(i) cash; or

 

(ii) check; or

 

(iii) surrender of other shares of Common Stock of the Company which (A) in the
case of Shares acquired pursuant to the exercise of a Company option, either
have been owned by the Optionee for more than six (6) months on the date of
surrender or were not acquired, directly or indirectly, from the Company, and
(B) have a fair market value on the date of surrender equal to the Exercise
Price of the Shares as to which the Option is being exercised; or

 

(iv) authorization from the Company to retain from the total number of Shares as
to which the Option is exercised that number of Shares having a Fair Market
Value on the date of exercise equal to the exercise price for the total number
of Shares as to which the Option is exercised; or

 

(v) delivery of a properly executed exercise notice together with irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds required to pay the exercise price, or

 

(vi) any combination of the foregoing methods of payment.

 

4. Restrictions on Exercise. This Option may not be exercised until such time as
the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation, including any rule under
Part 207 of Title 12 of the Code of Federal Regulations (“Regulation G”)as
promulgated by the Federal Reserve Board. As a condition to the exercise of this
Option, the Company may require Optionee to make any representation and warranty
to the Company as may be required by any applicable law or regulation.

 

5. Termination of Relationship. In the event of termination of Optionee’s
Continuous Status as an Employee or Consultant, Optionee may, to the extent
otherwise so entitled at the date of such termination (the “Termination Date”),
exercise this Option during the Termination Period set out in the Notice of
Grant. To the extent that Optionee was not entitled to exercise this Option at
the date of such termination, or if Optionee does not exercise this Option
within the time specified herein, the Option shall terminate.



--------------------------------------------------------------------------------

6. Disability of Optionee. Notwithstanding the provisions of Section 5 above, in
the event of termination of Optionee’s Continuous Status as an Employee or
Consultant as a result of his or her disability, all unvested options under this
Option shall immediately vest, and Optionee may, but only within twelve (12)
months from the date of termination of employment (but in no event later than
the date of expiration of the term of this Option as set forth in Section 9
below), exercise this Option. To the extent that Optionee does not exercise such
Option within the time specified herein, the Option shall terminate.

 

7. Death of Optionee. In the event of the death of Optionee:

 

(i) during the term of this Option and while an Employee or Consultant of the
Company and having been in Continuous Status as an Employee or Consultant since
the date of grant of the Option, all unvested options under this Option shall
immediately vest, and the Option may be exercised at any time within six (6)
months following the date of death (but in no event later than the date of
expiration of the term of this Option as set forth in Section 9 below), by
Optionee’s estate or by a person who acquired the right to exercise the Option
by bequest or inheritance; or

 

(ii) within thirty (30) days after the termination of Optionee’s Continuous
Status as an Employee or Consultant, the Option may be exercised, at any time
within twelve (12) months following the date of death (but in no event later
than the date of expiration of the term of this Option as set forth in Section 9
below), by Optionee’s estate or by a person who acquired the right to exercise
the Option by bequest or inheritance, but only to the extent of the right to
exercise that had accrued at the date of termination.

 

8. Non-Transferability of Option. This option may not be transferred in any
manner and may be exercised during the lifetime of Optionee only by Optionee.
The terms of this Option shall be binding upon the executors, administrators,
heirs, successors and assigns of the Optionee.

 

9. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option. The limitations set out in Section 7
of the Plan regarding Options designated as Incentive Stock Options and Options
granted to more than ten percent (10%) stockholders shall apply to this Option.

 

10. Taxation Upon Exercise of Option. Optionee understands that, upon exercising
a Nonstatutory Stock Option, he or she will recognize income for tax purposes in
an amount equal to the excess of the then fair market value of the Shares over
the exercise price. However, the timing of this income recognition may be
deferred for up to six months if Optionee is subject to Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). If the
Optionee is an employee, the Company will be required to withhold from
Optionee’s compensation, or collect from Optionee and pay to the applicable
taxing authorities, an amount equal to a percentage of this compensation income.
Additionally, the Optionee may at some point be required to satisfy tax
withholding obligations with respect to the disqualifying disposition of an
Incentive Stock Option. The Optionee shall satisfy his or her tax withholding
obligation arising upon the exercise of this Option by one or some combination
of the following methods: (i) by cash payment, or (ii) out of



--------------------------------------------------------------------------------

Optionee’s current compensation, or (iii) if permitted by the Administrator, in
its discretion, by surrendering to the Company Shares which (a) in the case of
Shares previously acquired from the Company, have been owned by the Optionee for
more than six months on the date of surrender, and (b) have a fair market value
on the date of surrender equal to or greater than Optionee’s marginal tax rate
times the ordinary income recognized, or (iv) by electing to have the Company
withhold from the Shares to be issued upon exercise of the Option that number of
Shares having a fair market value equal to the amount required to be withheld.
For this purpose, the fair market value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be determined
(the “Tax Date”).

 

If the Optionee is subject to Section 16 of the Exchange Act (an “Insider”), any
surrender of previously owned Shares to satisfy tax withholding obligations
arising upon exercise of this Option must comply with the applicable provisions
of Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”) and shall be
subject to such additional conditions or restrictions as may be required
thereunder to qualify for the maximum exemption from Section 16 of the Exchange
Act with respect to Plan transactions.

 

All elections by an Optionee to have Shares withheld to satisfy tax withholding
obligations shall be made in writing in a form acceptable to the Administrator
and shall be subject to the following restrictions:

 

(1) the election must be made on or prior to the applicable Tax Date;

 

(2) once made, the election shall be irrevocable as to the particular Shares of
the Option as to which the election is made;

 

(3) all elections shall be subject to the consent or disapproval of the
Administrator;

 

(4) if the Optionee is an Insider, the election must comply with the applicable
provisions of Rule 16b-3 and shall be subject to such additional conditions or
restrictions as may be required thereunder to qualify for the maximum exemption
from Section 16 of the Exchange Act with respect to Plan transactions.

 

11. Tax Consequences. Set forth below is a brief summary as of the date of this
Option of some of the U.S. federal and North Carolina tax consequences of
exercise of this Option and disposition of the Shares. THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING
OF THE SHARES.

 

(i) Exercise of ISO. If this Option qualifies as an ISO, there will be no
regular U.S. federal income tax liability or North Carolina income tax liability
upon the exercise of the Option, although the excess, if any, of the fair market
value of the Shares on the date of exercise over the Exercise Price will be
treated as an adjustment to the alternative minimum tax for federal tax purposes
and may subject the Optionee to the alternative minimum tax in the year of
exercise.



--------------------------------------------------------------------------------

(ii) Exercise of Nonstatutory Stock Option. If this Option does not qualify as
an ISO, there may be a regular U.S. federal income tax liability and North
Carolina income tax liability upon the exercise of the Option. The Optionee will
be treated as having received compensation income (taxable at ordinary income
tax rates) equal to the excess, if any, of the fair market value of the Shares
on the date of exercise over the Exercise Price. If Optionee is an employee, the
Company will be required to withhold from Optionee’s compensation or collect
from Optionee and pay to the applicable taxing authorities an amount equal to a
percentage of this compensation income at the time of exercise.

 

(iii) Disposition of Shares. In the case of an NSO, if Shares are held for at
least one year, any gain realized on disposition of the Shares will be treated
as long-term capital gain for U.S. federal and North Carolina income tax
purposes. In the case of an ISO, if Shares transferred pursuant to the Option
are held for at least one year after exercise and are disposed of at least two
years after the Date of Grant, any gain realized on disposition of the Shares
will also be treated as long-term capital gain for U.S. federal and North
Carolina income tax purposes. If Shares purchased under an ISO are disposed of
within such one-year period or within two years after the Date of Grant, any
gain realized on such disposition will be treated as compensation income
(taxable at ordinary income rates) to the extent of the difference between the
Exercise Price and the lesser of (1) the fair market value of the Shares on the
date of exercise, or (2) the sale price of the Shares.

 

(iv) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Optionee herein is an ISO, and if Optionee sells or otherwise disposes of any of
the Shares acquired pursuant to the ISO on or before the later of (1) the date
two years after the Date of Grant, or (2) the date one year after the date of
exercise, the Optionee shall immediately notify the Company in writing of such
disposition. Optionee agrees that Optionee may be subject to income tax
withholding by the Company on the compensation income recognized by the Optionee
from the early disposition by payment in cash or out of the current earnings
paid to the Optionee.

 

Salix Pharmaceuticals, Ltd.

a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY’S STOCK OPTION PLAN WHICH IS
INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE OPTIONEE’S EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof. Optionee has reviewed
the Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option and fully understands all
provisions of the Option. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or this Option.

 

Dated:                         

 

--------------------------------------------------------------------------------

Signature of Optionee



--------------------------------------------------------------------------------

EXHIBIT A

 

SALIX PHARMACEUTICALS, LTD.

1996 Stock Option Plan

 

EXERCISE NOTICE

 

Salix Pharmaceuticals, Ltd.

8540 Colonnade Center Drive, Suite 501

Raleigh, NC 27615

Attention: Chief Financial Officer

 

1. Exercise of Option. Effective as of today,             ,     , 20    , the
undersigned (“Optionee”) hereby elects to exercise Optionee’s option to purchase
shares of the Common Stock (the “Shares”) of Salix Pharmaceuticals, Ltd. (the
“Company”) under and pursuant to the Company’s 1996 Stock Option Plan, as
amended (the “Plan”) and the [ ] Incentive [ ] Nonstatutory Stock Option
Agreement dated                     (the “Option Agreement”).

 

2. Representations of Optionees. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions. Optionee represents that
Optionee is purchasing the Shares for Optionee’s own account for investment and
not with a view to, or for sale in connection with, a distribution of any of
such Shares.

 

3. Compliance with Securities Laws. Optionee understands and acknowledges that
the Shares may not have been registered under the Securities Act of 1933, as
amended (the “1933 Act”), and, notwithstanding any other provision of the Option
Agreement to the contrary, the exercise of any rights to purchase any Shares is
expressly conditioned upon compliance with the 1933 Act, all applicable state
securities laws and all applicable requirements of any stock exchange or over
the counter market on which the Company’s Common Stock may be listed or traded
at the time of exercise and transfer. Optionee agrees to cooperate with the
Company to ensure compliance with such laws.

 

4. Federal Restrictions on Transfer. Optionee understands that if the Shares
have not been registered under the 1933 Act, they cannot be resold and must be
held indefinitely unless they are registered under the 1933 Act or unless an
exemption from such registration is available and that the certificate(s)
representing the Shares may bear a legend to that effect. Optionee understands
that the Company is under no obligation to register the Shares and that an
exemption may not be available or may not permit Optionee to transfer Shares in
the amounts or at the times proposed by Optionee. Specifically, Optionee has
been advised that Rule 144 promulgated under the 1933 Act, which permits certain
resales of unregistered securities, is not presently available with respect to
the Shares and, in any event requires that the Shares be paid for and then be
held for at a specified period before they may be resold under Rule 144.



--------------------------------------------------------------------------------

5. Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such stock certificate promptly after the Option
is exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in the Plan.

 

6. Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.

 

7. Stop-Transfer Orders.

 

(a) Stop-Transfer Notices. Optionee agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

 

(b) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

 

8. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, administrators, successors and
assigns.

 

9. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or by the Company forthwith to the Company’s
Board of Directors or the committee thereof that administers the Plan, which
shall review such dispute at its next regular meeting. The resolution of such a
dispute by the Board or committee shall be final and binding on the Company and
on Optionee.

 

10. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina excluding
that body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.

 

11. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by



--------------------------------------------------------------------------------

certified mail, with postage and fees prepaid, addressed to the other party at
its address as shown below beneath its signature, or to such other address as
such party may designate in writing from time to time to the other party.

 

12. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

 

13. Delivery of Payment. Optionee herewith delivers to the Company the full
Exercise Price for the Shares.

 

14. Entire Agreement. The Plan and Notice of Grant/Option Agreement are
incorporated herein by reference. This Agreement, the Plan and the Notice of
Grant/Option Agreement constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Optionee with respect to the subject matter hereof, and is governed by North
Carolina law except for that body of law pertaining to conflict of laws.



--------------------------------------------------------------------------------

Submitted by:

 

Accepted by:

OPTIONEE:

 

SALIX PHARMACEUTICALS, LTD.

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

Signature

           

Its:

 

 

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

           

Address:

 

8540 Colonnade Center Drive

       

Suite 501

Address:

--------------------------------------------------------------------------------

     

Raleigh, NC 27615

       

Attn: Chief Financial Officer